DETAILED ACTION
DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the amended subject matter, specifically “each display region includes…flat surfaces and a plurality of scattering surfaces” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “each display region includes…flat surfaces and a plurality of scattering surfaces” which is unclear, particularly without a reference to a Figure.   Although a “flat region”/”scattering region” may be reasonably understood by one of ordinary skill, it appears that this region is not part of each of the plurality of display regions, as claimed, but rather a separate surface (e.g. Fig. 7).  It is further unclear what relationship the flat region and scattering region have, e.g. are they superposed with one another (flat under the scattering region) or separate regions.   The claim lacks support in any Figure, or definitive structural details in the claims, and as best can be construed, conflict with the flat/scattering region (background) of the Figures. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahm et al. (US 2008/0258456).
In respect to claim 1-3, Rahm et al. disclose a display body comprising: a display surface 20 having one or more display region groups 24 wherein each of the display region groups 24 comprises a plurality of reflection elements 26-x, each having a reflection surface 32 to reflect light in an observation direction (0041; Fig. 2); the reflection elements 26-x ae arranged in a first direction and extend in a second direction, perpendicular to the first direction; the reflection elements are spaced at an average pitch of e.g. 15 µm in the first direction (0042); in each display region, the first reflection surfaces have a identical normal direction associated with the display region groups, e.g. all reflection elements 26-1 have an identical normal direction (and are formed at a constant pitch), and in a different group, all reflection elements 26-2 have a different normal direction, thus each display region group forms a unique image to the group; the reflection elements in each group may be “homogeneous” and thus have equal heights (0043; 0046); the reflection elements may be shaped to form a second reflection surface, with a different normal direction (Fig. 5f).
In respect to the amended subject matter, the claims are unclear for the reasons stated above.  Rahm et al. disclose that each display region comprises inclined surfaces and vertical surfaces which form/connect the reflection surfaces to the display surface (Fig. 2-3).  Rahm et al. further disclose a flat surface 84 (flat in respect to the inclined surface) and scattering elements 86 (“moth-eye pattern”) which may be provided on any of the selected reflection surfaces (0055, Fig. 5d)
In respect to claims 4 and 6, Rahm et al. disclose that each display region is polygonal, e.g. rectangular, wherein each reflective element may be a “pixel” (Fig. 2).



Response to Arguments

Applicant's arguments filed 09/07/21 have been fully considered but they are not persuasive.
In respect to the amendments, the amended claim portion being argued has been rejected under 35 USC 102(b).  Although it is verbatim from the Speciation, there is no Drawing to facilitate understanding of elements and their relations to each other e.g. the scattering surfaces and flat surfaces located in each of the plurality of regions.   Furthermore, the recitations appear to directly conflict with the Drawings, wherein the only discernable “flat surface” is outside the plurality of regions having reflective surfaces.  Although the claims are impossible to ascertain, Rahm reasonably discloses the claimed invention for the reasons highlighted in the 35 USC 102(a)(1) above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637